ORIC.NAL                                                                                  07/10/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0591



                                         DA 19-0591

                                                                              FILED
JACOB SMITH,
                                                                              JUL 1 0 2020
             Petitioner and Appellant,                                      Bovven Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana

      v.                                                          ORDER

STATE OF MONTANA,

             Respondent and Appellee.



      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including August 3, 2020, within which to file Appellant's reply brief.
      DATED this lb —day of July, 2020.
                                                 For the Court,




                                                              Chief Justice